ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
It is appellant’s contention in his motion for rehearing, as it was on original submission, that the evidence of identity of the finger print of appellant was not sufficient to sustain the verdict of the jury.
In determining this question we think the first requisite is to show beyond a reasonable doubt that the finger print found on the glass was placed there by the burglar at the time of the burglary, excluding the hypothesis that it might have been innocently imprinted on the glass at a time prior to or subsquent to the burglary. On this point we think the evidence leaves, no room for doubt. The glass was held in the door by a molding. Along the glass at the edge of the molding was a showing of paint. The finger print found was on the glass at a point which had been covered by the molding, hence impossible to find its way there until the molding was removed. Therefore it seems conclusive that when the glass was removed *22in order to effect an entrance to the building the burglar at that time left his finger print on the glass after removing' the molding. The evidence excludes the idea that appellant ever handled the glass subsequent to the burglary.
The entire finger print, (thumb print, in fact,) was not shown on the glass, but only about one-fourth or one-fifth. It is argued by appellant that not a sufficient print was on the glass to furnish a conclusive comparison with the known thumb print of appellant. Here we must look to the evidence of the expert for we, as well as the jury, are dependent on the statement of witnesses who are informed upon the point. He testified as follows: “Yes, more than a sufficient number of the characteristics as shown by the known print appeared in the other to afford positive identification. All of the ridge characteristics within that area were apparent in both of these impressions. It is not necessary that we have the entire pattern to identify a finger print.” (Italics ours.)
The niceties and scientific methods employed by the expert in the comparisons of finger prints is an intricate and engaging subject, but here again the courts must rely largely on the conclusions of the experts rather than upon the varied reasons, which form the basis for such conclusions. The known finger print (or thumb print) of appellant was taken on cards and furnished the expert, together with the print on the glass. The witness testified further:
“I made a comparison of the print I found on the glass and the prints that were turned over to me by the Sheriff of Hamilton County. From that comparison I arrived at a conclusion as to the similarity of the prints. That finger print made on that card and on this glass were made by the same person. * * * I have said that the latent impression on the glass was identical with the impression on this card in the space provided for the right thumb.”
It has long been held that evidence of finger print comparison was admissible as a circumstance upon the question of identity, but the point here important is, does the weight of authority in the United States regard it as conclusive proof of identity under conditions here shown to be present? Our investigation leads us to conclude that where the evidence, as here, shows the finger print found at the scene of the crime was left there by the criminal at the time the crime was com*23mitted, thereby excluding the hypothesis that it might have been placed there innocently prior to or subsequent to the commission of the crime, and the evidence further shows that said print is identical with known prints of accused, that such evidence satisfies the law and excludes every reasonable hypothesis save guilt of the accused.
We think it beyond our province 1x> disturb the verdict of the jury based upon testimony satisfactory to them as to the guilt of appellant.
The motion for rehearing is overruled.